      Case: 6:17-cr-00036-CHB-HAI Doc #: 208 Filed: 07/28/20 Page: 1 of 1 - Page ID#: 3840
                                          UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF KENTUCKY
                                         SOUTHERN DIVISION AT LONDON
                                         CRIMINAL MINUTES – SENTENCING

Case No. 6:17-CR-036-CHB-1                       At London                         Date July 28, 2020


USA v Rodney Scott Phelps                     X present             custody          bond       X    OR        Age


DOCKET ENTRY: The Court adopts the Presentence Report and Addenda prepared by the United States Probation Office
as its findings, consistent with the Court’s rulings on the objections to the PSR. The PSR shall be filed in the record under
seal in the event of an appeal. The Court heard argument from counsel as to the proper sentence and Defendant allocuted.
The Court orally announced the sentence and will issue a separate Judgment. The United States shall supplement the individual
loss and restitution amounts for the G Net Investors by no later than 12:00 p.m. (noon) on Wednesday, July 29, 2020.
Defendant may file any response by no later than 5:00 p.m. on Wednesday, July 29, 2020. Absent a request for detention
by the United States, the defendant shall remain on bond and conditions of release as previously imposed [R. 10], with the
additional condition of home detention. The defendant shall be restricted to his residence at all times except for employment;
education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court appearances, court-
ordered obligations; or other activities approved in advance by the probation officer.

PRESENT: HON. CLARIA HORN BOOM, UNITED STATES DISTRICT JUDGE


                                                                                        Kenneth Taylor and
                      Jackie Brock                    Kimberley Keene                    Kathryn Anderson
                      Deputy Clerk                     Court Reporter                  Assistant U.S. Attorneys


Counsel for Deft    Andrew M. Stephens                         X present             retained           X appointed


PROCEEDINGS: SENTENCING (Non-Evidentiary)

  X        Objections to Presentence Report are SUSTAINED, in part and OVERRULED, in part.

           No objections to Presentence Report.

           The Court Reporter shall transcribe the proceeding of the hearing on the Objections to the Presentence Report
           and file in the record.

           Court’s Advice of Right to Appeal presented to defendant by electronic means
  X        and read by defendant and defendant confirmed his understanding of same.

  X        Transcript shall be deemed as written findings of Court.

  X        Judgment shall be entered (See Judgment & Commitment.)

           Defendant to remain on bond and on conditions of release.

  X        Defendant remanded to the custody of the United States Marshal.

Copies: COR, USP, USM

Initials of Deputy Clerk    jmb
TIC: 2/30
